 1   E. Lynn Schoenmann, Trustee
     35 Miller Avenue #298
 2
     Mill Valley CA 94941
 3   Telephone: (415) 569-4390
     Facsimile: (415) 362-0416
 4   Email: lschoenmann@earthlink.net
 5

 6

 7                              UNITED STATES BANKRUPTCY COURT

 8                              NORTHERN DISTRICT OF CALIFORNIA

 9                                     SAN FRANCISCO DIVISION
10   In re                                                    Case No. 20-30621
11                                                            Chapter 7
     REALTYSHARES, INC.,
12

13
                         Debtor(s).
14

15                  DECLARATION IN SUPPORT OF APPLICATION FOR ORDER
                       AUTHORIZING EMPLOYMENT OF ACCOUNTANT
16
     I, Jay D. Crom, hereby declare:
17
             1. I am a certified public accountant in the State of California, and am a partner in the
18
     firm of Bachecki, Crom & Co., LLP, Certified Public Accountants.
19
             2. I have held a license as certified public accountant for over thirty-eight (38) years. I
20
     also hold a certificate from the Association of Insolvency and Restructuring Advisors as a
21
     Certified Insolvency and Restructuring Advisor. I also hold a certificate as a Certified Fraud
22
     Examiner.
23
             3. The accounting firm has extensive experience in providing financial investigation, tax
24
     preparation, bankruptcy accounting and financial advisory services.
25
             4. To the best of my knowledge, information and belief, Bachecki, Crom & Co., LLP,
26
     has no connection, except as set forth herein, with any of the parties or interested persons in the
27
     within bankruptcy case. The Accountant discloses the following information in the event that
28


Case: 20-30621     Doc# 16     Filed: 09/14/20     Entered: 09/14/20 15:46:38         Page 1 of 2
 1
     it is considered a connection: The Accountant serves as the personal tax accountant for the
 2
     Trustee.
 3
            5.   Except for employment by the Trustee in unrelated cases and as disclosed herein,
 4
     neither the accounting firm, its members, nor its employees have connections with the debtor,
 5
     creditors, or any other party in interest, their respective attorneys and accountants, or the United
 6
     States Trustee or any other person employed by the office of the United States Trustee.
 7
            6. That the accounting firm is not presently employed by any creditor of the estate; does
 8
     not hold any interest adverse to the estate; and, the accounting firm, its officers and employees,
 9
     are disinterested persons as defined by 11 USC sect 101(14), all as required by 11 USC section
10
     327 (a).
11
            I have directed counsel for the Trustee to serve the Office of The U.S. Trustee by U.S.
12
     Mail with the Application for Order Authorizing Employment of Accountant, this supporting
13
     declaration, and a proposed Order Authorizing Employment of Accountant concurrent with their
14
     electronic filing of the documents.
15
            I declare under penalty and perjury that the foregoing is true and correct.
16
            Executed in South San Francisco, California on September 2, 2020.
17

18

19
                                                               _/s/ Jay D. Crom
20
                                                                  JAY D. CROM
21

22

23

24

25

26
27

28


Case: 20-30621     Doc# 16     Filed: 09/14/20      Entered: 09/14/20 15:46:38        Page 2 of 2
